

116 HR 7092 IH: Great American Outdoors Act
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7092IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Mr. Cunningham (for himself, Mr. Fitzpatrick, Ms. Sherrill, Mr. Simpson, Mr. Cox of California, Mr. Katko, Ms. Torres Small of New Mexico, Mr. Zeldin, Ms. Kendra S. Horn of Oklahoma, Mr. Stivers, Mr. Golden, and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 54, United States Code, to establish, fund, and provide for the use of amounts in a National Parks and Public Land Legacy Restoration Fund to address the maintenance backlog of the National Park Service, the United States Fish and Wildlife Service, the Bureau of Land Management, the Forest Service, and the Bureau of Indian Education, and to provide permanent, dedicated funding for the Land and Water Conservation Fund, and for other purposes.1.Short titleThis Act may be cited as the Great American Outdoors Act.2.National Parks and Public Land Legacy Restoration Fund(a)In generalSubtitle II of title 54, United States Code, is amended by inserting after chapter 2003 the following:2004National Parks and Public Land Legacy Restoration FundSec. 200401. Definitions. 200402. National Parks and Public Land Legacy Restoration Fund.200401.DefinitionsIn this chapter:(1)AssetThe term asset means any real property, including any physical structure or grouping of structures, landscape, trail, or other tangible property, that—(A)has a specific service or function; and (B)is tracked and managed as a distinct, identifiable entity by the applicable covered agency.(2)Covered agencyThe term covered agency means—(A)the Service;(B)the United States Fish and Wildlife Service;(C)the Forest Service;(D)the Bureau of Land Management; and(E)the Bureau of Indian Education. (3)FundThe term Fund means the National Parks and Public Land Legacy Restoration Fund established by section 200402(a).(4)ProjectThe term project means any activity to reduce or eliminate deferred maintenance of an asset, which may include resolving directly related infrastructure deficiencies of the asset that would not by itself be classified as deferred maintenance.200402. National Parks and Public Land Legacy Restoration Fund(a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the National Parks and Public Land Legacy Restoration Fund.(b)Deposits(1)In generalExcept as provided in paragraph (2), for each of fiscal years 2021 through 2025, there shall be deposited in the Fund an amount equal to 50 percent of all energy development revenues due and payable to the United States from oil, gas, coal, or alternative or renewable energy development on Federal land and water credited, covered, or deposited as miscellaneous receipts under Federal law in the preceding fiscal year.(2)Maximum amountThe amount deposited in the Fund under paragraph (1) shall not exceed $1,900,000,000 for any fiscal year.(3)Effect on other revenuesNothing in this section affects the disposition of revenues that—(A)are due to the United States, special funds, trust funds, or States from mineral and energy development on Federal land and water; or(B)have been otherwise appropriated—(i)under Federal law, including—(I)the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432); and(II)the Mineral Leasing Act (30 U.S.C. 181 et seq.); or(ii)from—(I)the Land and Water Conservation Fund established under chapter 2003; or(II)the Historic Preservation Fund established under chapter 3031.(c)Availability of fundsAmounts deposited in the Fund shall be available to the Secretary and the Secretary of Agriculture, as provided in subsection (e), without further appropriation or fiscal year limitation.(d)Investment of amounts(1)In generalThe Secretary may request the Secretary of the Treasury to invest any portion of the Fund that is not, as determined by the Secretary, in consultation with the Secretary of Agriculture, required to meet the current needs of the Fund.(2)RequirementAn investment requested under paragraph (1) shall be made by the Secretary of the Treasury in a public debt security—(A)with a maturity suitable to the needs of the Fund, as determined by the Secretary; and(B)bearing interest at a rate determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturity.(3)Credits to fundThe income on investments of the Fund under this subsection shall be credited to, and form a part of, the Fund.(e)Use of funds(1)In generalAmounts deposited in the Fund for each fiscal year shall be used for priority deferred maintenance projects in the System, in the National Wildlife Refuge System, on public land administered by the Bureau of Land Management, for the Bureau of Indian Education schools, and in the National Forest System, as follows:(A)Seventy percent of the amounts deposited in the Fund for each fiscal year shall be allocated to the Service. (B)Fifteen percent of the amounts deposited in the Fund for each fiscal year shall be allocated to the Forest Service.(C)Five percent of the amounts deposited in the Fund for each fiscal year shall be allocated to the United States Fish and Wildlife Service. (D)Five percent of the amounts deposited in the Fund for each fiscal year shall be allocated to the Bureau of Land Management.(E)Five percent of the amounts deposited in the Fund for each fiscal year shall be allocated to the Bureau of Indian Education. (2)Limitations(A)Non-transportation projectsOver the term of the Fund, within each covered agency, not less than 65 percent of amounts from the Fund shall be allocated for non-transportation projects.(B)Transportation projectsThe amounts remaining in the Fund after the allocations required under subparagraph (A) may be allocated for transportation projects of the covered agencies, including paved and unpaved roads, bridges, tunnels, and paved parking areas.(C)PlanAny priority deferred maintenance project funded under this section shall be consistent with an applicable transportation, deferred maintenance, or capital improvement plan developed by the applicable covered agency.(f)Prohibited use of fundsNo amounts in the Fund shall be used—(1)for land acquisition;(2)to supplant discretionary funding made available for annually recurring facility operations, maintenance, and construction needs; or(3)for bonuses for employees of the Federal Government that are carrying out this section.(g)Submission of priority list of projects to CongressNot later than 90 days after the date of enactment of this section, the Secretary and the Secretary of Agriculture shall submit to the Committees on Energy and Natural Resources and Appropriations of the Senate and the Committees on Natural Resources and Appropriations of the House of Representatives a list of projects to be funded for fiscal year 2021 that—(1)are identified by the Secretary and the Secretary of Agriculture as priority deferred maintenance projects; and(2)as of the date of the submission of the list, are ready to be implemented.(h)Submission of annual list of projects to CongressUntil the date on which all of the amounts in the Fund are expended, the President shall annually submit to Congress, together with the annual budget of the United States, a list of projects to be funded from the Fund that includes a detailed description of each project, including the estimated expenditures from the Fund for the project for the applicable fiscal year. (i)Alternate allocation(1)In generalAppropriations Acts may provide for alternate allocation of amounts made available under this section, consistent with the allocations to covered agencies under subsection (e)(1).(2)Allocation by President(A)No alternate allocationsIf Congress has not enacted legislation establishing alternate allocations by the date on which the Act making full-year appropriations for the Department of the Interior, Environment, and Related Agencies for the applicable fiscal year is enacted into law, amounts made available under subsection (c) shall be allocated by the President.(B)Insufficient alternate allocationIf Congress enacts legislation establishing alternate allocations for amounts made available under subsection (c) that are less than the full amount appropriated under that subsection, the difference between the amount appropriated and the alternate allocation shall be allocated by the President. (j)Public donations(1)In generalThe Secretary and the Secretary of Agriculture may accept public cash or in-kind donations that advance efforts—(A)to reduce the deferred maintenance backlog; and(B)to encourage relevant public-private partnerships.(2)Credits to fundAny cash donations accepted under paragraph (1) shall be—(A)credited to, and form a part of, the Fund; and(B)allocated to the covered agency for which the donation was made.(3)Other allocationsAny donations allocated to a covered agency under paragraph (2)(B) shall be allocated to the applicable covered agency independently of the allocations under subsection (e)(1). (k)Required consideration for accessibilityIn expending amounts from the Fund, the Secretary and the Secretary of Agriculture shall incorporate measures to improve the accessibility of assets and accommodate visitors and employees with disabilities in accordance with applicable law..(b)Clerical amendmentThe table of chapters for subtitle II of title 54, United States Code, is amended by inserting after the item relating to chapter 2003 the following:2004. National Parks and Public Land Legacy Restoration Fund200401.(c)GAO studyNot later than 5 years after the date of enactment of this Act, the Comptroller General of the United States shall—(1)conduct a study on the implementation of this section and the amendments made by this section, including whether this section and the amendments made by this section have effectively reduced the priority deferred maintenance backlog of the covered agencies (as that term is defined in section 200401 of title 54, United States Code); and(2)submit to Congress a report that describes the results of the study under paragraph (1). 3.Permanent full funding of the Land and Water Conservation Fund(a)In generalSection 200303 of title 54, United States Code, is amended to read as follows:200303.Availability of funds(a)In generalAny amounts deposited in the Fund under section 200302 for fiscal year 2020 and each fiscal year thereafter shall be made available for expenditure for fiscal year 2021 and each fiscal year thereafter, without further appropriation or fiscal year limitation, to carry out the purposes of the Fund (including accounts and programs made available from the Fund pursuant to the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2534)). (b)Additional amountsAmounts made available under subsection (a) shall be in addition to amounts made available to the Fund under section 105 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) or otherwise appropriated from the Fund.(c)Allocation authority(1)Submission of cost estimatesThe President shall submit to Congress detailed account, program, and project allocations of the full amount made available under subsection (a)—(A)for fiscal year 2021, not later than 90 days after the date of enactment of the Great American Outdoors Act; and(B)for each fiscal year thereafter, as part of the annual budget submission of the President.(2)Alternate allocation(A)In generalAppropriations Acts may provide for alternate allocation of amounts made available under subsection (a), including allocations by account, program, and project.(B)Allocation by President(i)No alternate allocationsIf Congress has not enacted legislation establishing alternate allocations by the date on which the Act making full-year appropriations for the Department of the Interior, Environment, and Related Agencies for the applicable fiscal year is enacted into law, amounts made available under subsection (a) shall be allocated by the President.(ii)Insufficient alternate allocationIf Congress enacts legislation establishing alternate allocations for amounts made available under subsection (a) that are less than the full amount appropriated under that subsection, the difference between the amount appropriated and the alternate allocation shall be allocated by the President.(3)Recreational public accessAmounts expended from the Fund under this section shall be consistent with the requirements for recreational public access for hunting, fishing, recreational shooting, or other outdoor recreational purposes under section 200306(c).(4)Annual reportThe President shall submit to Congress an annual report that describes the final allocation by account, program, and project of amounts made available under subsection (a), including a description of the status of obligations and expenditures..(b)Conforming amendments(1)Section 200302(c) of title 54, United States Code, is amended by striking paragraph (3).(2)Section 200306(a)(2)(B) of title 54, United States Code, is amended by striking clause (iii). (c)Clerical amendmentThe table of sections for chapter 2003 of title 54, United States Code, is amended by striking the item relating to section 200303 and inserting the following:200303. Availability of funds..